DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 16 and 17 are objected to because of the following informalities:  
Claims use abbreviation MLD without expansion in the claim or prior claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yongho SEOK (US 2018/0227913 A1), hereinafter “Seok”, in view of  Xia et al. (US 2021/0315009 A1), hereinafter “Xia”, supported by  Provisional application No. 63/003,347, filed on Apr. 1, 2020.
Claims 1 and 19:
Regarding claim 1, Seok teaches, ‘a method for wireless communications’ (Seok: [Title] “METHOD AND APPARATUS FOR FRAME EXCHANGE IN A HIGH EFFICIENCY WIRELESS LAN”), the method comprising: 
‘at a first station (STA), transmitting a first Physical Layer Protocol Data Unit (PPDU) that includes a first frame to a second STA’ (Seok: [Abstract], “The method further includes transmitting to one or more stations (STAs) a first frame eliciting a second frame from the one or more STAs in a downlink (DL) Physical layer Protocol Data Unit (PPDU)”; [0043], lines 11-13, “In general, AP STA and non-AP STA may be each referred to as a STA or may be collectively referred to as STAs.”), 
‘wherein the first frame indicates a first duration of a second PPDU that is transmitted subsequent to the first PPDU by a single STA’ (Seok: [0081] When STA3 receives the RTS frame, STA3 may set the NAV timer for a transmission duration of subsequently transmitted frame by using duration information included in the RTS frame.”), and 
‘wherein the first frame solicits a response frame included as part of the second PPDU’; ‘at the first STA, receiving from the second STA, the second PPDU that includes the response frame’ , and
 (implied by the disclosure of “immediate response frame” in [0217], “The first frame may be a frame eliciting, soliciting, or triggering a second frame. That is, the second frame may correspond to a trigger-based frame triggered by the first frame, or an immediate response frame in response to the first frame”).
Seok however fails to teach, ‘wherein a non-Trigger-Based (non-TB) PPDU format is used for the second PPDU’.
Xia in the same field of endeavor teaches support for ‘non-trigger-based PPDU format used for the second  PPDU’ ([0194] In this case the non-AP TXOP holder STA obtains the channel instead of waiting for the AP to send trigger frames. The non-AP TXOP holder STA is able to initiate the MU UL transmission with other non-AP STAs. The non-AP TXOP holder STA can directly coordinate with other non-AP STAs who are willing to participate in the following shared TXOP.”; non-trigger-based PPDU is implied).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Xia disclosing non-trigger based communication with that of Seok to arrive at the claimed invention.
A person of the ordinary skill would be motivated to combine the disclosures for the purpose of reducing latency and improving channel utilization efficiency, as described in Xia, “the non-AP STA can schedule a TXOP access once it obtains (grabs) the channel and then it can share the TXOP with other non-AP STAs to improve channel utilization efficiency and achieve lower latency transmissions in the wireless LAN network.” (Xia: [0011]). 
Claim 19 is a device implementing method of claim 1. It is a change in category with respect to claim 1. Claim elements are discussed above in claim 1. Seok teaches a processor and memory for implementation of method of claim 1 (Seok: Fig. 1;  [0011]).
	Claim is rejected based on rejection of claim 1.

Regarding claim 2, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein the first frame explicitly indicates the first duration of the second PPDU’ (Seok: Fig. 7 defines the duration of the PPDU; Table 1 discloses different element durations for non-trigger based PPDU which defines the total duration of the PPDU) 

Regarding claim 3, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein the first frame implicitly indicates the first duration of the second PPDU’ (implied by disclosure of the HE PPDU fame format in Fig. 7, defining PPDU duration; Table 1 discloses field duration for non-TB PPDU).

Regarding claim 4, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein an A-Control subfield of a Media Access Control (MAC) header portion of the first frame indicates the first duration of the second PPDU that is transmitted subsequent to the first PPDU’ (Seok: Fig. 6) ‘by the single STA’ (Seok: [Abstract], “first frame includes information indicating a type of a PPDU carrying the second frame from PPDU types including a Single User (SU) PPDU and a Multiple User (MU) PPDU), and ‘wherein the non-TB PPDU format is used for the second PPDU’ (non-TB PPDU is discussed above in claims 1-3).

Regarding claim 5, combination of Seok and Xia teaches the method of claim 1 (discussed above). 
Regarding claim element, ‘wherein the first duration of the second PPDU is a maximum allowable duration indicated by a Single Response Scheduling (SRS) control subfield of an A-Control subfield in a MAC header portion of the first frame’, Seok in [0092-0094] describes MAC frame format which includes control field for transmission/reception  (see also Fig. 6). It however does not expressly teach about the elements as per the claim.
In [0354], Xia discloses, “TXOP Offer frame to the next TXOP share participant STA, indicating the transmission duration for the next TXOP share participant STA”. That the indication of transmission duration is the maximum allowable is implied. The use of MAC control subfield is also implied based on Xia’s teaching, “Transmit Opportunity (TXOP) is a MAC layer feature used in IEEE 802.11-based wireless local area networks (WLANs). TXOP defines the time duration for which a station can send frames after it has contended and gained access to the transmission medium.” (Xia: [0127]).
It is therefore obvious to a person of ordinary skill in the art to combine disclosures by Seok and Xia and come up with the claimed invention so that transmission opportunities may be effectively shared between STAs without interference to each other.

Regarding claim 6, combination of Seok and Xia teaches the method of claim 1 (discussed above). 
 Combination of Seok and Xia however does not teach, ‘wherein the second STA transmits the second PPDU in response to the reception of the first PPDU, and wherein a difference between the first duration of the second PPDU indicated by the first PPDU and an actual duration of the second PPDU is less than a threshold value’.
Though not taught by the Seok or Xia, the claim element would have been obvious to one of ordinary skill in the art to effectively use the resource by unnecessarily wasting by allocation of resource more than needed, and thus the implementation goal needs to make the difference, as per the claim, as little as possible. A threshold may be defined to set a limit on the difference.

Regarding claim 7, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein the second STA determines a PPDU format for the second PPDU’ (Seok [0243] and [0244] discloses the format decided by the responding STAs).

Regarding claim 9, combination of Seok and Xia teaches the method of claim 1 (discussed above). 
Combination of Seok and Xia though does not expressly teach, ‘wherein the second STA determines a Modulation and Coding Scheme (MCS) for the second PPDU that is no greater than the MCS of the first PPDU’, disclosure by Seok, (Seok: [0090], “The SIG field may include a RATE field and a LENGTH field. The RATE field may include information about a modulation scheme and coding rate of data.” ([0090], implies MCS information in the “coding rate” information.
Seok however does not teach about the transmitted code rate or MCS information is the maximum that may be used for the second PPDU.
Xia in [0112] discloses “maximize transmission rates” and “selecting a higher Modulation and Coding Scheme (MCS)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the information in Xia regarding MCS or code rate is the maximum usable, and thus the claim would have been obvious when this information is combined with the disclosure in Seok disclosed above.

Regarding claim 10, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein the second STA determines a data rate for the second PPDU that is no greater than the data rate of the first PPDU’ (Seok: [0090], “The SIG field may include a RATE field and a LENGTH field. The RATE field may include information about a modulation scheme and coding rate of data.”; see discussion above in claim 9) .

Regarding claim 11, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein the first STA indicates that the first STA is capable of aligning transmission end times of down-link (DL) PPDUs that are transmitted simultaneously on multiple links to the second STA and up-link (UL) PPDUs that are subsequently scheduled simultaneously on multiple links from the second STA’ (Seok: [0157] and [0158] discloses alignment of starting point and ending points of sub-channels; see Fig. 11).

Regarding claim 12, combination of Seok and Xia teaches the method of claim 11 (discussed above), ‘wherein at least one of the DL PPDUs transmitted by the first STA includes trigger information’ (implied by disclosure in Seok: [0251] For example, if a frame eliciting a control response frame includes trigger information for one or more control response frames, the one or more control response frames may be transmitted in an HE PPDU format.”; See Fig. 18, step 1810).

Regarding claim 13, combination of Seok and Xia teaches the method of claim 11 (discussed above). 
Though combination of Seok and Xia does not expressly teach, ‘wherein the DL PPDUs indicate that the first STA intends to continue DL transmissions after receiving the UL PPDUs from the second STA’, the claim would have been obvious to one of ordinary skill in the art based on the disclosure by Xia regarding sharing TXOP and slots assigned for particular STAs (Xia: Fig. 20). 
It is obvious that the time not shared with other STAs are for its own transmission and that is implicitly indicated by the update of database for all STA’s, as disclosed by Xia, “The non-AP STA updates the database of the share offer/request information of all other STAs” (Fig. 20, step 584).

Regarding claim 14, combination of Seok and Xia teaches the method of claim 13 (discussed above), ‘wherein the DL PPDUs transmitted after receiving the UL PPDUs from the second STA avoid overlap with subsequent UL PPDUs from the second STA’ (Seok: [0214] “In order to avoid collision of the Access request frames, slot design is implemented for Random access or Dedicated access, which is implemented in the shared TXOP setup stage. Slots are seen 682a-682n, 684a-684n which includes responses sent in specific slot to STA 3 about the sharing offer.”).

Regarding claim 15, combination of Seok and Xia teaches the method of claim 1 (discussed above), 
‘wherein the first PPDU includes a Trigger frame and a MAC Protocol Data Unit (MPDU) which solicit a response included in a Trigger-Based (TB) PPDU from a single STA’ (Seok: [0217], “The first frame may be a frame eliciting, soliciting, or triggering a second frame. That is, the second frame may correspond to a trigger-based frame triggered by the first frame”; single user is discussed in [Abstract], “DL PPDU carrying the first frame includes information indicating a type of a PPDU carrying the second frame from PPDU types including a Single User (SU) PPDU and a Multiple User (MU) PPDU;), and 
‘wherein an Acknowledgement (Ack) Policy is set to at least one of a Normal Ack and an Implicit Block Ack Request (BAR) in the first MPDU included in the first PPDU’ (Seok: [264] discloses ack frames that may be normal ack or a block ack, implicitly decided if transmitted simultaneously by a plurality of STAs ).

Regarding claim 18, combination of Seok and Xia teaches the method of claim 1 (discussed above), ‘wherein the first STA and the second STA are compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol’ (Seok: [0396] “various embodiments of the present disclosure have been described in the context of an IEEE 802.11 system”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Seok and Xia  as applied to claim 7 above, and further in view of Kenney et al. (US 2019/0097850 A1), hereinafter “Kenney”.
Regarding claim 8, combination of Seok and Xia teaches the method of claim 7 (discussed above), wherein the PPDU format for the second PPDU is at least one of a High-Efficiency (HE) PPDU and an Extremely High Throughput (EHT) PPDU (Kenny: Fig. 8 discloses both HE and EHT PPDU formats).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kenny with that of combination of Seok and Xia so as to support communication between devices supporting extremely high throughput for next generation of standards, as disclosed by Kenny, “In some embodiments, the wireless system 100 may be configured for extremely high throughput (EHT) communications in accordance with the next generation of the IEEE 802.11 standard subsequent to 802.11ax” ()[0031]).

Allowable Subject Matter
Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion








The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,013,031 B2 discloses trigger based uplink PPDU transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462